DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method of production surveillance and management, comprising: obtaining input for a plurality of wells in a field, wherein the input comprises well information collected for at least one of the wells in the field; generating a well seriatum for the plurality of wells based on the input; updating the well information based on a monitoring of an implementation of the well seriatum; and updating the well seriatum based on the updated well information. The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “obtaining input for a plurality of wells in a field, wherein the input comprises well information collected for at least one of the wells in the field; generating a well seriatum for the plurality of wells based on the input; updating the well information based on a monitoring of an implementation of the well seriatum; and updating the well seriatum based on the updated well information” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 11 and 20.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 

The above claims contain no additional elements:
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2 through 10, and 12 through 19 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Examiner’s Note
	
            There are no prior art rejections for the claims.  However, Examiner cannot comment on the allowability of these claims until Applicant has satisfactorily addressed the 101 rejections above. 

Conclusion
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure. Romer (19-01-2017, WO2017011301A1, PRODUCTION SURVEILLANCE AND OPTIMIZATION EMPLOYING DATA OBTAINED FROM SURFACE MOUNTED SENSORS) teaches method of performing surveillance and optimization on liquid production volumes of a first production well, comprising the steps of: (a) collecting data from at least one surface mounted sensor, the at least one surface mounted sensor including a skin-mounted temperature sensor, the at least one surface mounted sensor mounted to the production well's surface equipment; (b) collecting ambient temperature data; (c) collecting choke position data; and (d) determining liquid production performance from data obtained in steps (a)-(c); Sun et al. (14-01-2021, US20210010351A1, SYSTEMS AND METHODS FOR FORECASTING WELL PRODUCTIVITY) teaches systems and methods for obtaining an input sequence of input data features associated with a well for at least one time stamp during a period of time including well production rates for the well and well operation constraints for the well…; Langnes et al. (14-12-2021, US11199084B2, Detecting Downhole Events Using Acoustic Frequency Domain Features) teaches A method of detecting an event within a wellbore includes obtaining a sample data set, determining a plurality of frequency domain features of the sample data set, comparing the plurality of frequency domain features with an event signature…; Cella et al. (14-11-2019, WO2019216975A1, METHODS AND SYSTEMS FOR DATA COLLECTION, LEARNING, AND STREAMING OF MACHINE SIGNALS FOR ANALYTICS AND MAINTENANCE USING 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863          

/NATALIE HULS/Primary Examiner, Art Unit 2863